/KATINA N. HENSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-11, filed August 18th 2022, with respect to independent claims 1,10 and 15 have been fully considered and are persuasive.  The rejections of office action dated 5-26-2022 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6,8-10,12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (JPH01642023A) in view of Shideler (US 6295692 B1).
Regarding Independent Claim 1, Tamura teaches a vacuum body assembly (Fig. 1) including a housing (main body 11, figure 1-2) having a base end (Annotated figure 1), a top end (Annotated figure 1) opposite the base end (Annotated figure 1), and a longitudinal direction (Annotated figure 1) extending through the base end and the top end (see annotated figure below); a mount hook (14) connected to the housing (11), the mount hook (14) movable translationally relative to the housing (11) in a direction transverse to the longitudinal direction of the housing (11), the mount hook (14) movable from a collapsed position to a deployed position (abstract, see “ Tamura discloses the handle 14 is pulled up and can fall back down and be stored within storing portion 21  ); a debris container (dust collecting chamber 12, figure 1; discloses “chamber 12 openably and closably attached”) removably coupled to the housing; and
a suction source (electric blower 8, figure 3) configured to draw air into the debris container (12); the mount hook (14) in the collapsed position (abstract, see “ Tamura discloses the handle 14 is pulled up and can fall back down and be stored within storing portion 21 ); a stand mode, the base end of the vacuum body assembly configured to rest on a support surface in the stand mode (see Annotated figure 1) and a hang mode, the mount hook (14) of the vacuum body assembly in the deployed position and configured to hang the vacuum body assembly from a mount structure in the hang mode (vacuum cleaner is capable of performing this function due to there being a space for a user to insert their hand through hand insertion opening 22 near handle to pull it up”).

    PNG
    media_image1.png
    290
    336
    media_image1.png
    Greyscale

Tamura fails to disclose a harness assembly removably connected to the vacuum body assembly and the harness assembly connected to the vacuum body assembly in the carry mode, the harness assembly configured to be worn by a user.
Shideler teaches a vacuum cleaner with wheels (cleaning apparatus 10, figure 14) that has a harness assembly (backpack means 43, figure 14) removably connected to the vacuum body assembly and the harness assembly connected to the vacuum body assembly in the carry mode, the harness assembly configured to be worn by a user (col 6 lines 19-35).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Tamura to include the teachings of Shideler’s so that Tamura’s apparatus has a harness assembly removably connected to a vacuum cleaner body. This modification would allow a user to carry vacuum cleaner apparatus to carry on a user’s back and increases portability of the vacuum cleaner. 
Regarding claim 2, modified Tamura teaches a base plate (back plate 58 and back plate pad 58, figure 15) removably connected to the vacuum body assembly; and at least one shoulder strap connected to the base plate (shoulder straps 61, figure 15).
Regarding claim 3, modified Tamura teaches wherein the harness assembly is not connected to the vacuum body assembly in the hang mode (col 6 lines 19-35, discloses the backpack means can be removed, therefore does not need to be connected for vacuum cleaner body to be in hang mode).
Regarding claim 6, modified Tamura teaches a majority of the mount hook is received within the housing when the mount hook is in the collapsed position (Tamura discloses a handle storage portion 21, figure 1).
Regarding claim 8, modified Tamura teaches all limitations stated above but fails to disclose within the first embodiment a leash configured to releasably close a loop together with the mount hook.
Tamura teaches within the second embodiment of the handle assembly a leash configured to releasably close a loop together with the mount hook (see tension spring 40, figure 5; para 0040-0042 of translated description). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Tamura to include the teachings of the second embodiment of the handle so that there leash with the mount hook. This modification would help provide support to the mount hook.
Regarding claim 9, modified Tamura teaches the base end of the vacuum body assembly includes at least one foot (rear wheel 20b, figure 1) configured to engage the support surface in the stand mode.
	Regarding claim 10, Tamura teaches  a vacuum body assembly (vacuum cleaner 10, figure 2)  including a housing (main body 11, figure 1-2)  including an opening defined therein (hand insertion opening 22); a mount hook (handle 14, grip portion 30, figure 1)  connected to the housing (11), the mount hook (14) at least partially surrounding the opening, the mount hook (14) movable relative to the vacuum body assembly from a collapsed position to a deployed position (abstract, see “ Tamura discloses the handle 14 is pulled up and can fall back down and be stored within storing portion 21), the mount hook (14) configured to hang the vacuum body assembly from a mount structure vacuum cleaner is capable of performing this function due to there being a space for a user to insert their hand through hand insertion opening 22 near handle to pull it up”); a debris container (dust collecting chamber 12, figure 1; discloses “chamber 12 openably and closably attached”);  removably coupled to the housing (11); and a suction source (electric blower 8, figure 3) configured to draw air into the debris container (12).
Tamura fails to disclose a harness assembly removably connected to the vacuum body assembly, the harness assembly including a fastener removably received in the opening; and wherein with the fastener of the harness assembly received in the opening of the housing, the mount hook is trapped between the housing of the vacuum body assembly and the harness assembly such that the mount hook is at least partially concealed by the harness assembly; and removing the harness assembly from the vacuum body assembly at least partially reveals the mount hook.
Shideler teaches a vacuum cleaner with wheels (cleaning apparatus 10, figure 14) that has a harness assembly (backpack means 43, figure 14) including a fastener (engagement means 46, figure 14) received in the opening of the housing removably connected to the vacuum body assembly and the harness assembly connected to the vacuum body assembly in the carry mode, the harness assembly configured to be worn by a user (col 6 lines 19-35).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Tamura to include the teachings of Shideler’s so that Tamura’s apparatus has a harness assembly removably connected to a vacuum cleaner body through the opening of Tamura causing the mount to be trapped between harness assembly. This modification would allow a user to carry vacuum cleaner apparatus to carry on a user’s back and increases portability of the vacuum cleaner.
Regarding claim 12, modified Tamura teaches a recess; and a majority of the mount hook is received in the recess in the collapsed position (Tamura discloses a handle storage portion 21, figure 1).
Regarding claim 13, modified Tamura teaches the mount hook is only movable from the collapsed position to the deployed position when the harness assembly is not connected to the vacuum body assembly. (see para 0018 of translated description).
Regarding claim 14, modified Tamura teaches wherein the harness assembly must be removed from the vacuum body assembly to utilize the mount hook (Tamura’s apparatus combined with Shideler’s harness assembly connected through Tamura opening would result in the mount hook of Tamura being trapped).
Allowable Subject Matter
Claims 15-20 are allowed. 
Although the prior art of record discloses vacuum cleaner with a bagless debris container removably coupled to the housing, and electrically powered suction source, and  harness assembly with a shoulder strap , there is no teaching in the prior of record that would reasonably and absent impermissibly hindsight motivate one having ordinary skill in the art to modify the teachings of the prior to incorporate a base plate; at least one shoulder strap connected to the base plate; and at least two fasteners rigidly connected to the base plate, each fastener having a shaft section and a lock section; a lock mechanism movably connected to the housing of the vacuum body assembly to releasably lock the vacuum body assembly to the harness assembly, the lock mechanism actuatable from a lock position to an unlock position, the lock mechanism including a single lock rail; and wherein the lock rail traps the lock section of each of the at least two fasteners in the lock position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723          
                                                                                                                                                                                  /KATINA N. HENSON/Primary Examiner, Art Unit 3723